Title: To James Madison from Charles Pinckney, 20 October 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir.
In Barcelona October 20: 1802
I informed you of my intention to join the Court at Barcelona which I effected after one of the most fatiguing journies I ever experienced. The road from Valencia to Barcelona 250 miles at least of it is beyond all comparison the Worst I ever saw. The whole distance from Madrid here is 500 Miles & being obliged to travel with mules in their slow pace & with an Escort I was 16 days coming. The Court have been since their arrival so much engaged in recieving the Naples Family & exchanging princesses & in ratifying the Marriages of the heirs apparent of both thrones & in the arrival of the King of Etruria & his family that they have not much leisure for Business. I am endeavouring to do all I can in the affairs of our Vessels detained at Monte Video, but some publications which have appeared in our Gazettes in Philadelphia from the agents, & particularly an anonymous letter from Buenos Ayres abusing the Spanish Nation in the grossest terms, have induced the Government to notice it & last night I recieved a letter from the Secretary of State on the subject on which I shall have a conference with him & transmit you the letter with the result. These general letters of abuse against a Nation do no good & only tend to sour & irritate & render our negotiations more tedious & disagreeable. I shall explain to the Secretary the Nature of our Government as it respects the Press & the Mode of Redress for libellous publications & I trust easily remove the idea of our Governments tolerating such things. All your late dispatches are just recieved, & will be attended to. We go from hence to Valencia some time in November, but I do not yet know when they will return to Madrid. Mr Codman I suppose will soon deliver you the Convention & my dispatches & I find many more cases here which will be included. I expect to Write you again in a few days & I remain With my best respects & most affectionate good Wishes to the President Dear Sir Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Docketed by Wagner as received 19 Jan. 1803.



   
   Although several letters were published in the Philadelphia press regarding the situation of the American ships held at Montevideo, Pinckney probably referred to a 17 Apr. letter printed in the 15 July Philadelphia Gazette. The anonymous correspondent described the Spaniards at the Río de la Plata as indolent villains who spent one-third of the day sleeping, one-third eating, and the remainder “smoaking, or in sucking a decoction of the herb Paraguay, through a tube.” For similar comments, see the Philadelphia Gazette, 24 July 1802, and the Philadelphia Aurora General Advertiser, 27 and 28 July and 2 Aug. 1802.


